                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                               NO: 4:08-CR-00020-BR

 UNITED STATES OF AMERICA                           )
                                                    )
                                                    )
                                                    )
        v.                                          )   ORDER
                                                    )
 TRACY MAURICE THOMAS                               )
                                                    )

       This matter is before the court on defendant’s pro se “motion for judicial review of

government’s failure to file a Rule 35(b) motion on behalf of defendant.” (DE # 118.) The

government is DIRECTED to file a response to the motion within 30 days.

       This 23 October 2018.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
